Citation Nr: 0841068	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-39 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963 and from October 1964 to September 1966.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has been diagnosed with PTSD, which is medically 
attributed to stressors he experienced during his active 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of his 
experiences in service.  A grant of service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Turning first to the veteran's service records, the DD 214 
reflects that he was awarded a Combat Infantryman Badge 
(CIB).  Although he has been somewhat vague about stressors, 
he is in receipt of military citations consistent with 
combat.  Therefore, his statements as to stressors during 
active duty are found to be credible and consistent with the 
hardship of service.  As such, no further stressor 
development is needed.

The Board now considers the question of whether the veteran 
has a medical diagnosis of PTSD.  The Board notes that the 
claims file contains differing opinions as to whether he has 
a diagnosis of PTSD.  Where, as in this case, there is a 
difference of medical opinion, the Court has held that "[i]t 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

The medical evidence weighing in favor of the veteran's claim 
consists of a private psychiatric evaluation report received 
from his treating psychiatrist in June 2007 which diagnosed 
PTSD and found that "[h]is emotional picture [was] directly 
related to his army experience."  In addition, after 
reporting poor sleep due to nightmares of experiences in 
Vietnam, a June 2006 VA psychiatry note included a working 
diagnosis of "rule out PTSD."  His cardiologist has also 
noted a diagnosis of PTSD.  

The medical evidence weighing against the veteran's claim 
includes a VA examination conducted in October 2006 which 
diagnosed a depressive disorder and found that the DSM-IV 
diagnostic criteria were not satisfied with regard to PTSD.  

Notwithstanding the conflicting medical opinions, the Board 
finds that the evidence is, at the very least, in equipoise, 
as to a diagnosis of PTSD.  In the VA examination, the 
veteran was unable or unwilling to articulate any particular 
stressors, although the record supports that he engaged in 
combat with the enemy by the award of a CIB.  

Further, the private evaluation report referred to specific 
VA treatment records, including an October 2006 treatment 
record which noted symptoms of anxiety, sleeping problems, 
depression, and irritability.  He also reported being treated 
at the Vet Center for PTSD. 

Given that the criteria for a diagnosis of PTSD has been met, 
that service records support that in-service stressor 
actually occurred, and that the private physician's 
statements have established a medical nexus between the 
veteran's PTSD and military service in Vietnam, the claim for 
PTSD is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


